Case 3:19-cv-00488-MPS Document 50 Filed 06/28/20 Page 1 of 1
Case 3:19-cv-00488-MPS Document 49 Filed 06/25/20 Page 1of1

AQ) BS (Rey, 02/17) Notice, Consent, aod Reference of a Civil Action to a Magistmic Judge

UNITED STATES DISTRICT COURT
for the
District of Connecticut

Omar Islamic Center, Inc.

Plaintiff
Civil Action No. 3:19ev488 (MPS)

Vv.
City of Meriden, et al.
Defendant

Nw

NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE

Notice of a magistrate judge's avaitability, A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry ofa final judgment. The judginent
may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge

may exercise this authority only if all partics voluntarily consent,

You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise

be involved with your case.

Consent to a magistrate judge's authority, The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings,

Printed names of parties and ettorneys Stgnatures of parties or attorneys Dates
Omar Islamic Center, Inc, - Refai M. Arefin : Ze o A a ; ct Slr
AE — bt L26 Leb

 

City of Meriden and City of Meriden Planning (2 Ts b / 26 /. 0

_Commission » Richard J, Buturla

 

Reference Order

IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.

/s/ MICHAEL P SHEA

Date: :
7 (c|38].20 — . Distriet Judge's signatire a
Michaet P. Shea

Printed name and tile

 

*

Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
magistrate judge, Da not return this form to a judge,
